                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

CAROL M. KAM,                                 §
                                              §
                      Plaintiff,              §
                                              §
VS.                                           §     Civil Action No. 3:18-CV-1447-D
                                              §
JOHN B. PEYTON, JR.,                          §
                                              §
                      Defendant.              §

                                            ORDER

       After making an independent review of the pleadings, files, and records in this case, the

October 11, 2018 findings, conclusions, and recommendation of the magistrate judge, and plaintiff’s

October 23, 2018 objections, the court concludes that the findings and conclusions are correct. It

is therefore ordered that plaintiff’s objections are overruled, and the findings, conclusions, and

recommendation of the magistrate judge are adopted. All pending motions are denied, and this

action is dismissed without prejudice by judgment filed today.

       SO ORDERED.

       December 20, 2018.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
